Title: Thomas Jefferson to Benjamin W. Crowninshield, 1 November 1817
From: Jefferson, Thomas
To: Crowninshield, Benjamin W.


                    
                        Dear Sir
                        Monticello
Nov. 1. 17.
                    
                    The bearer of this, mr John Carr, the son of a nephew of mine, was I believe enregistered on the roll of midshipmen about two years ago. his time since that has been employed at school to improve his qualifications, and he now goes on to enter on the duties which may be prescribed to him.  he is a young man of excellent character.  his father who goes on with him will be able to inform you of his age, course of studies & any other particulars which may be of importance. any favor you can with justice shew to him will be gratefully acknoleged by my self; and I pray you to accept the assurance of my great esteem & respect.
                    Th: Jefferson
                 